

PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), is made and entered into as
of the 28th day of August, 2020 (the “Effective Date”), by and between IEC
Electronics corp, a Delaware corporation with a mailing address of 105 Norton
Street, Newark, New York 14464 (“Purchaser”) and ROCHESTER DRUG CO-OPERATIVE,
INC., a New York cooperative corporation, with a mailing address of 50 Jet View
Drive, Rochester, New York 14624 (“Seller”). The Seller and Purchaser are
sometimes individually referred to herein as a “Party” and collectively as the
“Parties.”
RECITALS:
A.    WHEREAS, Seller is the owner of that certain real property located at 50
Jetview Drive, Chili, New York, which is more particularly described on Exhibit
A attached hereto (the “Land”).
B.    WHEREAS, Seller is currently the debtor in a voluntary case (the
“Bankruptcy Case”) commenced under chapter 11 of the Bankruptcy Code (the
“Bankruptcy Code”) pending before the United States Bankruptcy Court for the
Western District of New York (the “Bankruptcy Court”) pursuant to which it
intends to sell the Purchased Assets pursuant to sections 105 and 363 of the
Bankruptcy Code;
C.    WHEREAS, Seller’s principal business is to warehouse, merchandise, and
then distribute, drugs, pharmaceutical supplies, medical equipment and other
merchandise commonly sold in drug stores, pharmacies, health and beauty stores,
and durable medical equipment businesses; and
D.    WHEREAS, on the terms and subject to the conditions set forth in this
Agreement, Purchaser desires to purchase from Seller, and Seller desires to sell
to Purchaser, the Purchased Assets in a sale authorized by the Bankruptcy Court,
free and clear of all Liens, Claims, Encumbrances and Interests, pursuant to
sections 105 and 363 of the Bankruptcy Code.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser, intending to
be legally bound, hereby agree as follows:
Article I
DEFINITIONS
For purposes of this Agreement (including any Exhibits or Schedules attached
hereto), the following terms shall have the meanings indicated below, unless the
context clearly requires otherwise:
“Affiliate” shall mean, with respect to a specified Person, any other Person
which directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under
1



--------------------------------------------------------------------------------



common control with, the specified Person; provided that such Person shall be
deemed an Affiliate for only so long as such control exists. For purposes of
this definition, the term “control” includes, without limitation, the
possession, directly or indirectly, of the power to direct the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
“Appurtenances” shall mean all right, title and interest of Seller, if any, in
any street, road or avenue, open or proposed, in front of or adjoining the Land,
or any part thereof, to the centerline thereof, together with all right, title
and interest of Seller in or to the use of any easements or rights-of-way
appurtenant to the Land, all tenements, hereditaments, privileges and
appurtenances thereto belonging or in any way appertaining or relating thereto.
“Bankruptcy Case” shall have the meaning given to it in the Recitals to this
Agreement.
“Bankruptcy Code” shall have the meaning given to it in the Recitals to this
Agreement.
“Bankruptcy Court” shall have the meaning given to it in the Recitals to this
Agreement.
“Bargain and Sale Deed” shall mean the deed to be delivered at Closing by the
Seller to the Purchaser substantially in the form attached hereto as Exhibit B.
“Bidding Procedures” shall mean the bid procedures governing the process by
which the sale of the Purchased Assets shall occur, which are attached to the
Bidding Procedures Order as Exhibit 1 .
“Bidding Procedures Order” shall mean the order of the Bankruptcy Court
approving the Bid Procedures entered by the Bankruptcy Court in the Bankruptcy
Case.
“Bill of Sale” shall mean the bill of sale to be delivered at Closing by the
Seller to the Purchaser in the form attached hereto as Exhibit C.
“Books and Records” means, collectively, all documents, lists and files relating
or pertaining to the Purchased Assets.
“Business Day(s)” shall mean calendar days other than Saturdays, Sundays and
days on which banking institutions in New York are authorized by Law to close.
“Claim” means any claim within the meaning of section 101(5) of the Bankruptcy
Code.
“Contract” shall mean any agreement, contract, license, arrangement, commitment,
promise, obligation, right, instrument, document or other similar understanding,
whether written or oral, pertaining to the Seller and/or the Purchased Assets.
“Deferred Prosecution Agreement” means the April 22, 2019 Deferred Prosecution
Agreement between the Seller and the Office of the United States Attorney for
the Southern
2



--------------------------------------------------------------------------------



District of New York filed on April 23, 2019 in the United States District Court
for the Southern District of New York, United States v. Rochester Drug
Co-Operative, Inc., Case No. 19-CR-290.
“Encumbrance” means any claim, community or other marital property interest,
condition, equitable interest and voting (in the case of any security or equity
interest).
“Equipment” means all appliances, conveyor systems, robotics, racking,
automation systems, office equipment and furniture, machinery, and/or personal
property (collectively, the “Equipment”) owned by Seller that are actually
located on the Improvements or the Real Property as of the Effective Date.
“Excluded Assets” shall mean all rights, benefits or property of Seller which
are not Purchased Assets, including but not limited to those items set forth on
Schedule 1 attached hereto and made a part hereof.
“Excluded Liabilities” shall mean, collectively, any and all Liabilities,
Claims, Liens, Encumbrances, and Interests of the Seller of any kind or
description.
“Final Order” shall mean an Order or judgment of the Bankruptcy Court or any
other court of competent jurisdiction entered by the Clerk of the Bankruptcy
Court or such other court on the docket in the Bankruptcy Case or the docket of
such other court, which has not been modified, amended, reversed, vacated or
stayed and as to which (i) the time to appeal, petition for certiorari, or move
for a new trial, reargument or rehearing has expired and as to which no appeal,
petition for certiorari or motion for a new trial, reargument or rehearing shall
then be pending or (ii) if an appeal, writ of certiorari, new trial reargument
or rehearing thereof has been sought, such Order or judgment of the Bankruptcy
Court or other court of competent jurisdiction shall have been affirmed by the
highest court to which such Order was appealed, or certiorari shall have been
denied, or a new trial, reargument or rehearing shall have been denied or
resulted in no modification of such Order, and the time to take any further
appeal, petition for certiorari or move for a new trial, reargument or rehearing
shall have expired, as a result of which such Order shall have become final in
accordance with Rule 8002 of the Bankruptcy Rules; provided, that the
possibility that a motion under Rule 60 of the Federal Rules of Civil Procedure,
or any analogous rule under the Bankruptcy Rules, may be filed relating to such
Order, shall not cause such Order not to be a Final Order.
“Governmental Authorization” means any consent, approval, waiver, license,
permit, certificate of authority, registration, franchise, right, Order or
notice, qualification or similar right issued, granted, given, or required by or
under the authority of any Governmental Body or pursuant to any Law.
“Governmental Body” means any federal, state, local, municipal, foreign or other
governmental or quasi-governmental entity, department, agency, board, bureau,
commission, administration, court or authority of any nature, including, but not
limited to: (i) New York Department of Environmental Protection; (ii) New York
Department of Labor and Workforce Development; (iii) Federal Drug
Administration; (iv) United States Drug Enforcement
3



--------------------------------------------------------------------------------



Administration; and (v) the United States Attorney for the Southern District of
New York, and any of their equivalent authorities or bodies in any foreign
jurisdiction.
“Hazardous Substance” means any pollutants, contaminants, NORM and other
radioactive materials, chemicals, petroleum, petroleum products, or
hydrocarbons, asbestos or any asbestos-containing material, per- and
polyfluoroalkyl substances, polychlorinated biphenyls or industrial, toxic or
hazardous substances and any “contaminant,” “pollutant”, “hazardous waste,”
“hazardous material”, “hazardous substance”, “extremely hazardous substance” or
“toxic substance” or words of similar import under any applicable Law relating
to the environment or human health and safety.
“Improvements” means all improvements located on the Land, together with all
fixtures thereon and attached thereto.
“Interest” means any interest within the meaning of section 363(f) of the
Bankruptcy Code, including any interest of a Governmental Body, and all other
interests, pledges, security interests, rights of setoff, successor liabilities,
conditions, obligations to allow participation, agreements or rights, rights
asserted in litigation matters, competing rights of possession, obligations to
lend, matters filed of record that relate to, evidence or secure an obligation
of the Sellers (and all created expenses and charges) of any type under, among
other things, any document, instrument, agreement, affidavit, matter filed of
record, cause, or state or federal law, whether known or unknown, legal or
equitable, and all liens, rights of offset, replacement liens, adequate
protection liens, charges, obligations.
“Knowledge of Seller” or any other similar knowledge qualification means the
knowledge of the officers of the Seller, after due inquiry (or knowledge one
would have after due inquiry), including due inquiry of any other appropriate
employees of Seller.
“Land” shall have the meaning given to it in the Recitals to this Agreement.
“Laws” means all federal, state and local laws, ordinances, rules, regulations,
standards, and Orders.
“Leases” means all leases, subleases, licenses, concessions, options, extension
letters, assignments, termination agreements, subordination agreements,
nondisturbance agreements, estoppel certificates and other agreements, whether
written or oral, and any amendments or supplements to any of the foregoing,
related to the Purchased Assets including, but not limited to, that certain
lease between James L. Robfogel to Sprint Spectrum L.P dated July 8, 1997 (the
“Spectrum Lease”).
“Liability” means any liability or obligation of whatever kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated and
whether due or to become due).
“Lien” means any charge against or Interest in the Purchased Assets to secure
payment of a debt or performance of an obligation (statutory or otherwise), deed
of trust, transfer restriction
4



--------------------------------------------------------------------------------



under any shareholder or similar agreement, mortgage, pledge, security interest,
security agreement, hypothecation, preference, priority, right of recovery,
order of any Governmental Body, of any kind or nature (including (i) any
conditional sale or other title retention agreement and any lease having
substantially the same effect as any of the foregoing, (ii) any assignment or
deposit arrangement in the nature of a security device, and (iii) any Leases;
provided, however, that “Lien” shall not be deemed to include any license of
intellectual property).
“Order” shall mean any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Body.
“Permitted Exceptions” shall mean (i) any matters of record or “survey
exceptions” which do not materially interfere with the use or ownership of the
Purchased Assets, including, but not limited to, current taxes and assessments
not yet delinquent and taxes and assessments for subsequent years; covenants,
restrictions, reservations, rights, rights of way, easements and other matters
of record; and any encroachments, (ii) all zoning ordinances or statutes and
building, use and occupancy restrictions of public record, (iii) all public and
private roads and easements and (iv) and those matters determined to be
Permitted Exceptions as set forth in Section 10.3 herein.
“Person” shall mean any individual, corporation, Governmental Body, general or
limited partnership, limited liability company, joint venture, estate, trust,
association, or other legal organization.
“Proceeding” shall mean any action, demand, complaint, inquiry, suit,
injunction, dispute, arbitration, audit, hearing, investigation, litigation,
citation, notice of violation (or similar notice), or suit (whether civil or
criminal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Person.
“Purchased Assets” means, except for the Excluded Assets, the Real Property and
the Equipment, owned by Seller that are actually located on the Improvements or
the Real Property as of the Effective Date as more particularly described on
Exhibit A attached hereto. The foregoing is collectively hereinafter referred to
as the “Purchased Assets.”
“Real Property” means the Land, the Improvements, and the Appurtenances.
“Representative” shall mean, with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor, or other representative of such
Person, including legal counsel, accountants and financial advisors.
“Sale Order” shall mean an Order of the Bankruptcy Court pursuant to the
Bankruptcy Code approving this Agreement.
“Tax” and “Taxes” shall mean individually or collectively, as appropriate, any
and all U.S. or non-U.S., federal, state, county, local, municipal or other
taxes, charges, imposts, rates, fees, levies or other assessments.
5



--------------------------------------------------------------------------------



“Title Company” shall mean a nationally recognized title company to be selected
by Purchaser.
“U.S. Civil Settlement” shall mean the settlement between the Seller and the
United States pursuant to a Stipulation and Order of Settlement and Dismissal
filed on April 23, 2019 in the United States District Court for the Southern
District of New York, United States v. Rochester Drug Co-Operative, Inc., Case
No. 19-cv-3568.
“WARN Act” means, collectively, the Worker Adjustment and Retraining
Notification Act or any similar state or local law.
Article II
AGREEMENTS TO SELL AND PURCHASE; RELATED MATTERS
2.1    Agreement to Sell and Purchase the Purchased Assets. On the Closing Date,
subject to the performance by the Parties of the terms and provisions of this
Agreement and satisfaction of the terms and conditions set forth in the Sale
Order, the Seller shall sell, convey, assign, transfer and deliver to Purchaser,
and Purchaser shall purchase, acquire and accept from Seller, the Purchased
Assets, free and clear of all Liens, Claims, Encumbrances and Interests, except
for the Permitted Exceptions.
2.2    Excluded Liabilities. Notwithstanding any document that may suggest
otherwise, the Purchaser is not assuming and will have no obligation or
responsibility to assume, perform, or discharge any of the Excluded Liabilities,
all of which shall remain the sole responsibility and obligation of the Seller.
2.3    No Assigned Contracts or Leases. Notwithstanding any document that may
suggest otherwise, the Purchaser is not assuming and will have no obligation to
assume, perform, or discharge any Contracts or Leases, all of which shall remain
the sole responsibility and obligation of the Seller. During the period from the
Effective Date until the Closing Date, Seller shall not enter into any Lease
without Purchaser’s prior written consent.
2.4    Competing Transactions; Bankruptcy Court Approval. This Agreement is
subject to approval by the Bankruptcy Court and the consideration by Seller of
higher or better competing bids for the Purchased Assets pursuant to the Bidding
Procedures Order and the Bidding Procedures approved thereby (each, a “Competing
Bid”). Until the transactions contemplated by this Agreement are consummated,
Seller may perform any and all other acts related to seeking a Competing Bid as
provided under the Bankruptcy Code, the Bidding Procedures Order or other
applicable Law, including but not limited to supplying information relating to
the Purchased Assets to prospective purchasers.
2.5    Maintenance and Repairs. During the period from the Effective Date until
the Closing Date, Seller shall cause the Real Property to be maintained in
substantially the same manner as prior to the Effective Date pursuant to
Seller’s normal course of business. Seller shall not cause or make any new
improvements, alterations, or demolition to the Real Property.
6



--------------------------------------------------------------------------------



Article III
PURCHASE PRICE
3.1    Purchase Price. The Purchase Price for the Purchased Assets shall be FIVE
MILLION TWO HUNDRED FIFTY THOUSAND 00/100 Dollars ($5,250,000.00) (the “Purchase
Price”), payable as follows:
3.2    Deposit. On the Effective Date, Purchaser deposited in escrow with the
Title Company an earnest money deposit of Five Hundred Twenty Five Thousand
Dollars ($525,000.00) (the “Good Faith Deposit”). The Good Faith Deposit shall
be held and applied to the Purchase Price at Closing in accordance with the
terms of this Agreement.
3.3    Balance. The balance of the Purchase Price shall be paid, plus or minus
closing adjustments, as the case may be, in wire transferred funds of U.S.
currency to the Title Company for disbursement to Seller at Closing in
accordance with the terms of the Sale Order.
3.4    Tax Allocation of the Purchase Price. The Purchase Price shall be
allocated among the Purchased Assets in accordance with the IRS Form 8594, Asset
Acquisition Statement Under Section 1060 as agreed by the respective accountants
of Purchaser and Seller prior to the Closing Date (the “Allocation”). The
Allocation will be binding on Purchaser and Seller and their respective
successors and assigns. The Seller and the Purchaser shall file their respective
Tax returns in accordance with such allocation and shall not take any position
inconsistent with the Allocation.
Article IV
REPRESENTATIONS AND WARRANTIES OF SELLER
Seller makes no representations or warranties, express or implied, except those
expressly contained or incorporated in this Agreement. All of the
representations and warranties of Seller contained in this Agreement are made as
of the Effective Date, then certified at the Closing pursuant to Section
7.1(a)(viii) and except as otherwise set forth herein, shall merge with the Deed
and shall not survive the Closing. Subject to the foregoing, Seller represents
and warrants unto Purchaser as of the Effective Date, as follows:
4.1    Organization. Seller is a cooperative corporation duly organized,
lawfully and validly existing under the Laws of the State of New York and,
pursuant and subject to the terms of the Final Sale Order, has the legal power,
right and authority to enter into this Agreement and the instruments referenced
herein, and to consummate the transaction contemplated hereby.
4.2    Power and Authority. All requisite action (corporate, trust, partnership
or otherwise) has been taken by Seller in connection with entering into this
Agreement, the documents and instruments referenced herein, and the consummation
of the transaction contemplated hereby. No consent, authority, licensing, or
approval of any partner, shareholder, trustee, trustor, beneficiary, creditor,
investor, Governmental Body or regulatory authority or other Person is required
for Seller to execute and deliver this Agreement and the instruments and
documents referenced herein or consummate the transaction contemplated by this
Agreement.
7



--------------------------------------------------------------------------------



The individual executing this Agreement and the instruments referenced herein on
behalf of Seller and the partners of Seller, if any, have the legal power,
right, and actual authority to bind Seller to the terms and conditions hereof
and thereof.
4.3    Non-contravention. To Seller’s Knowledge, the execution and delivery by
Seller of this Agreement or any of the documents or instruments referenced
herein or the consummation of the transaction contemplated hereby, or compliance
by Seller with any of the provisions hereof or thereof will not (i) conflict
with, or result in any violation of or a default (with or without notice of
lapse of time, or both) under, or give rise to a right of termination,
amendment, acceleration or cancellation under any provision of, any contract or
permit to which Seller is a party or by which the Seller is bound; (ii) violate
any provision of the organizational documents of the Seller; (iii) violate in
any material respect any Law or Order applicable to the Purchased Assets; (iv)
result in the imposition of any Lien on the Purchased Assets.
4.4    Consents. Upon entry of the Sale Order, no Governmental Authorization or
declaration, filing or registration with or any notification to any Governmental
Body or regulatory authority or any other third Person is required in connection
with the execution, delivery or performance by the Seller of this Agreement or
the consummation by the Seller of the transactions contemplated hereby.
4.5    Foreign Person. Seller is not a “foreign person” as defined in
§1445(f)(3) of the Internal Revenue Code and regulations promulgated thereunder,
which Seller shall so certify at Closing.
4.6    Liens. At the Closing, Seller will own and convey the Purchased Assets
free and clear of all Liens, Claims, Encumbrances and Interests other than the
Permitted Exceptions, as provided in the Sale Order.
4.7    Contracts. To Seller’s Knowledge, Seller has not entered into any
Contracts that will be binding upon Purchaser after the Closing. Each of the
Contracts can and, at Purchaser’s option, will be terminated by Seller on or
before the Closing Date. To Seller’s Knowledge, Seller has performed all of its
obligations under each of the Contracts and no fact or circumstance has occurred
which, by itself or with the passage of time or the giving of notice or both,
would constitute a default by any party under any of the Contracts.
4.8    Leases. To Seller’s Knowledge, other than the Spectrum Lease and Leases,
if any, there are no contracts, leases, options, rights of first refusal, or any
similar rights affecting the Real Property. True, correct, and complete copies
of the Leases have been delivered to Purchaser. To Seller’s Knowledge, the
Leases are in good standing and in full force and effect in accordance with
their respective terms and have not been modified, amended, terminated, renewed,
or extended, except as set forth in the applicable Lease. To Seller’s Knowledge,
none of the parties to any Lease is in default of any of its obligations
thereunder and no event has occurred that, with the giving of notice or passage
of time, or both, would constitute a default thereunder.
8



--------------------------------------------------------------------------------



4.9    Title. The Sale Order shall provide the transfer of the Purchased Assets,
to the Purchaser, free and clear of all Liens, Claims, Encumbrances and
Interests, other than Liens which will be divested from the Purchased Assets by
the Sale Order and other that the Permitted Exceptions. Upon the completion of
the transactions contemplated hereby, the Purchaser will be vested with good and
marketable title to the Purchased Assets, free and clear of all Liens, Claims,
Encumbrances and Interests other than the Permitted Exceptions, as provided in
the Sale Order.
4.10    Complete Disclosure. No representation or warranty made by the Seller in
this Agreement contains or will contain any untrue statement of a material fact
or omits a material fact necessary to make the statements contained herein and
therein not misleading.
4.11    Insurance. Seller maintains and shall maintain insurance coverage for
the Purchased Assets on substantially the same terms and conditions as on
coverage on similar assets in Rochester, New York in full force and effect from
the date hereof until the Closing Date and shall not take any action that would
result in the insurance being terminated. Seller shall provide evidence of same
to Purchaser within two (2) Business Days of the Effective Date.
4.12    Litigation and Proceedings. To Seller’s Knowledge, and except for
matters listed on Seller’s bankruptcy schedules, and except for Claims or
pleadings filed with the Bankruptcy Court, there is no legal, administrative or
arbitration Proceeding, suit, action of any nature or Order, judgment, writ,
injunction, award, or decree, claim, investigation or inquiry relating to any
Purchased Assets or the transactions contemplated by this Agreement, pending or
asserted against Seller, by or before any Governmental Body or by or on behalf
of any Person. To Seller’s Knowledge, no written notice has been issued to the
Seller with respect to any pending or contemplated changes in any applicable Law
that may adversely affect the use, management, or operation of the Purchased
Assets. Seller has not received (or has any actual knowledge of) any written
notice or request from any insurance company or holder of any mortgage
requesting the performance of any work or alteration in respect of any part of
the Purchased Assets which has not been substantially completed. To Seller’s
Knowledge, there is no Proceeding pending that challenges, or that is reasonably
likely to have the effect of preventing, delaying, or rendering illegal any of
the transactions contemplated by this Agreement.
4.13    Environmental Matters. Seller has not placed any, and to Seller’s
Knowledge, there are no Hazardous Materials installed, stored in, or otherwise
existing at, on, in, or under the Real Property in violation of any
Environmental Laws. “Hazardous Materials” means “Hazardous Material,” “Hazardous
Substance,” “Pollutant or Contaminant,” and “Petroleum” and “Natural Gas
Liquids,” as those terms are defined or used in CERCLA, and any other substances
regulated because of their effect or potential effect on public health and the
environment, including PCBs, lead paint, asbestos, urea formaldehyde,
radioactive materials, putrescible materials, and infectious materials.
“Environmental Laws” means, without limitation, the Resource Conservation and
Recovery Act and the Comprehensive Environmental Response Compensation and
Liability Act and other federal, state, county, municipal, and other
9



--------------------------------------------------------------------------------



local laws governing or relating to Hazardous Materials or the environment
together with their implementing regulations, ordinances, and guidelines.
4.14    Tax Matters. As of the end of the day on the Closing Date there will not
be, any liability for Taxes affecting the Purchased Assets for which the
Purchaser will at any time have any liability for payment.
4.15    Survival. The representations and warranties of Seller set forth in this
Article IV shall not survive the Closing.
Article V
REPRESENTATIONS AND WARRANTIES OF PURCHASER.
Purchaser represents and warrants unto Seller as follows:
5.1    Organization. Purchaser is a Delaware corporation duly organized,
lawfully and validly existing under the Laws of the State of Delaware and has
the legal power, right and authority to enter into this Agreement and the
instruments referenced herein, and to consummate the transaction contemplated
hereby.
5.2    Power and Authority. All requisite action (corporate, trust, partnership
or otherwise) has been taken by Purchaser in connection with entering into this
Agreement, the documents and instruments referenced herein, and the consummation
of the transaction contemplated hereby. Upon the issuance of the Final Sale
Order, no consent, authority, licensing or approval of any partner, shareholder,
trustee, trustor, beneficiary, creditor, investor, Governmental Body or
regulatory authority or other Person is required for Purchaser to execute and
deliver this Agreement and the instruments and documents referenced herein or
consummate the transaction contemplated by this Agreement. The individual
executing this Agreement and the instruments referenced herein on behalf of
Purchaser and the partners of Purchaser, if any, have the legal power, right,
and actual authority to bind Purchaser to the terms and conditions hereof and
thereof.
5.3    Non-contravention. Upon the issuance of the Final Sale Order, the
execution and delivery by Purchaser of this Agreement or any of the documents or
instruments referenced herein or the consummation of the transaction
contemplated hereby, or compliance by Purchaser with any of the provisions
hereof or thereof will not (i) violate any organizational documents of the
Purchaser; or (ii) violate any Law or Order applicable to the Purchaser.
5.4    Consents. Other than the Final Sale Order, no approval, consent or
authorization of, or declaration, filing or registration with or any
notification to any Governmental Body, regulatory authority or any other third
Person is required in connection with the execution, delivery or performance by
the Purchaser of this Agreement or the consummation by the Purchaser of the
transactions contemplated hereby.
10



--------------------------------------------------------------------------------



5.5    Sufficient Funds.    Purchaser will have as of the Closing, sufficient
funds in cash in its possession to pay the cash portion of the Purchase Price as
the same become due and payable under this Agreement.
5.6    Certain Relationships. Purchaser represents and warrants to Seller (i)
that neither Purchaser nor any person or entity that directly or indirectly owns
any interest in Purchaser nor any of its officers, directors or members is a
person or entity with whom U.S. persons or entities are restricted from doing
business under regulations of the Office of Foreign Asset Control (“OFAC”) of
the U.S. Department of the Treasury (including those named on OFAC’s Specially
Designated and Blocked Persons List) or under any statute, executive order
(including, but not limited to, Executive Order 13224 (“Executive Order”) signed
on September 24, 2001 and entitled “Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism”), or other governmental action, (ii) that Purchaser’s activities do
not violate the International Money Laundering Abatement and Financial
Anti-Terrorism Act of 2001 or the regulations or orders promulgated thereunder
(as amended from time to time, the “Money Laundering Act”), and (iii) that so
long as this Agreement is in full force and effect, Purchaser shall comply with
the Executive Order and with the Money Laundering Act.
5.7    Foreign Person. Purchaser is not a “foreign person” as defined in
§1445(f)(3) of the Internal Revenue Code and the regulations promulgated
thereunder.
Article VI
CONDITIONS TO CLOSING
6.1    Conditions to Obligations of Each Party. The respective obligations of
each Party to consummate the transactions contemplated hereby shall be subject
to the satisfaction at or prior to the Closing of the following conditions:
(a)    Proceedings; Orders. No Governmental Body of competent jurisdiction shall
have enacted, issued, promulgated, enforced or entered any Law or Order (whether
temporary, preliminary or permanent) that (i) is in effect and (ii) has the
effect of making the transactions contemplated hereby illegal or otherwise
prohibiting consummation of such transactions.
(b)    Sale Order. The Bankruptcy Court shall have entered the Final Sale Order
in the form set forth herein with such changes as are mutually agreed to by the
Seller and Purchaser, each in the exercise of its respective sole discretion.
(c)    Regulatory Approvals. Any required governmental licensing or regulatory
approval or consent, if any, is obtained by Seller and/or Buyer.
6.2    Additional Conditions to Obligations of the Purchaser. The obligations of
the Purchaser to effect the transactions contemplated hereby are subject to
satisfaction or waiver of the following additional conditions:
11



--------------------------------------------------------------------------------



(a)    Representations and Warranties. The representations and warranties of the
Seller set forth in this Agreement shall be true and correct as of the Effective
Date and as of the Closing Date, as if made as of such time (except to the
extent that such representations and warranties expressly speak as of another
date, in which case such representations and warranties shall be true and
correct as of such date).
(b)    Agreements and Covenants. The Seller shall have performed and complied
with all of its covenants hereunder in all material respects through the
Closing.
(c)    Documents. All of the documents, instruments and agreements required to
be executed and/or delivered by Seller on or prior to Closing pursuant to
Section 7.1(a) of this Agreement shall have been executed by the parties thereto
other than the Purchaser and delivered to the Purchaser.
(d)    Bulk Sales. Purchaser shall have complied with or waived the provisions
of the New York Tax Law related to bulk sales or transfers. Seller shall fully
cooperate with Purchaser in the filing of all documents necessary to obtain bulk
sales tax clearance. If Purchaser receives of a Notice of Claim for possible
sales and use taxes owed by Seller pursuant to New York Tax Law Section 1141(c)
and rules and regulations promulgated thereunder, Seller shall be required to
establish with Purchaser’s attorney an escrow as a precondition to Closing, at
the option of Buyer, in an amount equal to the balance of the Purchase Price
under this Agreement which is due at Closing. The escrow shall be held to fund
the Seller’s liability for sales and use tax, with any surplus monies after
payment of all such sales and use taxes owed by Seller to be refunded to Seller.
6.3    Additional Conditions to Obligations of the Seller. The obligations of
the Seller to effect the transactions contemplated hereby are subject to
satisfaction or waiver by the Seller of the following additional conditions:
(a)    Representations and Warranties. The representations and warranties of the
Purchaser set forth in this Agreement shall be true and correct in all material
respects as of the Closing Date, as if made as of such time (except to the
extent that such representations and warranties expressly speak as of another
date, in which case such representations and warranties shall be true and
correct as of such date).
(b)    Agreements and Covenants. The Purchaser shall have performed and complied
with all of its covenants hereunder in all material respects through the
Closing.
(c)    Documents. All of the documents, instruments and agreements required to
be executed and/or delivered by Purchaser on or prior to Closing pursuant to
Section 7.1(b) of this Agreement shall have been executed by the parties thereto
other than the Seller and delivered to the Seller.
Article VII
CLOSING; DELIVERIES AND ACTIONS TAKEN AT THE CLOSING.
12



--------------------------------------------------------------------------------



7.1    Closing Date. Purchaser and Seller shall close this transaction (the
“Closing”) no later than the date that is fifteen (15) Business Days after the
date that the Sale Order becomes a Final Sale Order (the “Closing Date”). The
Closing shall be held via escrow and wire transfer through the offices of the
Title Company.
(a)    Deliveries by the Seller at the Closing. At the Closing, Seller shall
cause to be executed and delivered to the Title Company the following documents
with respect to the Purchased Assets being conveyed:
(i)    a duly executed and acknowledged Bargain and Sale Deed (the “Deed”);
(ii)    two (2) counterparts of a closing statement setting forth all closing
adjustments and prorations for the Purchased Assets to be prepared by the Title
Company;
(iii)    a Non-Foreign Person Affidavit signed by Seller;
(iv)    an information for real estate 1099-S report filing form;
(v)    a certified copy of the final and non-appealable Sale Order of the
Bankruptcy Court authorizing and approving the sale of the Purchased Assets to
Purchaser free and clear of any and all Liens, Claims, Encumbrances and
Interests except for the Permitted Exceptions pursuant to Sections 105 and 363
of the Bankruptcy Code which Sale Order has become a Final Order (the “Final
Sale Order”). The Final Sale Order shall contain, among other terms, the
following provisions:
(a)    that the terms and conditions of the sale of the Purchased Assets to
Purchaser are approved;
(b)    that the sale of the Purchased Assets to Purchaser is free and clear of
any and all Liens, Claims, Encumbrances and Interests, except for the Permitted
Exceptions, of any kind or nature whatsoever, including, but not limited to, any
obligations or requirements of the Seller under the Deferred Prosecution
Agreement and the U.S. Civil Settlement pursuant to section 363(f) of the
Bankruptcy Code;
(c)    that the Purchaser would not have agreed to this Agreement if the sale
was not free and clear of any and all Liens, Claims, Encumbrances, and Interests
of any kind and nature whatsoever except for the Permitted Exceptions or if
Purchaser would, or in the future could, be liable or otherwise responsible for
any of the foregoing under any theory of law or in equity;
(d)    that Seller has the authority to transfer the Purchased Assets to
Purchaser;
(e)    that the Purchase Price constitutes fair value for the Purchased Assets;
13



--------------------------------------------------------------------------------



(f)    that Purchaser acted in good faith in all respects and that Purchaser and
its assignees and designees are entitled to the protections of section 363(m) of
the Bankruptcy Code;
(g)    that notice of the transactions contemplated hereby was good and
sufficient and was provided timely to all parties in interest in the Bankruptcy
Case who are entitled or required to receive notice pursuant to the Federal
Rules of Bankruptcy Procedure, the Local Rules of the Bankruptcy Court, or other
applicable Law;
(h)    that Seller is authorized and directed to consummate the sale of the
Purchased Assets and to execute and deliver all agreements, instruments and
documents reasonably necessary or desirable to consummate the sale of the
Purchased Assets and to effectuate the provisions of the Final Sale Order;
(i)    that the sale process conducted by Seller and its agent was
non-collusive, fair and reasonable and was conducted in good faith;
(j)    that Purchaser and Seller did not engage in any conduct which would allow
the transaction contemplated by this Agreement to be set aside pursuant to
section 363(n) of the Bankruptcy Code;
(k)    that Purchaser is not a successor to, or otherwise liable for, the
Liabilities, Interests, Claims, settlements, fines, penalties, debts,
responsibilities or obligations of Seller under any theory of law or in equity
or for any purpose, including the Deferred Prosecution Agreement and the U.S.
Civil Settlement;
(l)    that, pursuant to section 105 of the Bankruptcy Code, all creditors of
Seller are enjoined from taking any actions against Purchaser or the Purchased
Assets;
(m)    that Purchaser shall not be deemed a successor employer to Seller for
purposes of any Liability arising under the WARN Act or any collective
bargaining agreement or other labor or employment agreement; and
(n)    that the Final Sale Order is binding upon any successors to Seller,
including any trustee that may be appointed in the Bankruptcy Case (including if
such case is converted to a case under chapter 7 of the Bankruptcy Code);
(vi)    all other agreements, instruments, and documents of conveyance and
transfer executed by Seller, in form and substance reasonably acceptable to
Purchaser and/or the Title Company, as may be necessary or desirable to convey
the Purchased Assets to
14



--------------------------------------------------------------------------------



Purchaser free and clear of all Liens, Claims, Encumbrances and Interests
subject to the Permitted Exceptions;
(vii)    legal, valid and binding UCC-3 termination statements or other
documentation (in form and substance reasonably satisfactory to Seller,
Purchaser and their respective counsel), in recordable form, sufficient to
release any Lien against the Purchased Assets or to terminate any recordation or
filing in respect thereof;
(viii)    a certificate dated as of the Closing Date and signed by the Seller,
certifying that each of the conditions set forth in Sections 6.1 and 6.2 have
been satisfied;
(ix)    the Bill of Sale, duly executed by the Seller; and
(x)    such other agreements, instruments, documents as are necessary to
complete this transaction with such Seller obligation to survive the Closing.
(xi)    Assignment and Assumption of the Spectrum Lease.


(b)    Deliveries by the Purchaser at the Closing. At the Closing, Purchaser
shall cause to be delivered to the Title Company the following:
(i)    the Purchase Price, in cash (subject to prorations and adjustments,
including, but not limited to, a credit for the Deposit and any interest earned
thereon) by no later than 1:00 p.m. (eastern time);
(ii)    two (2) counterparts of a closing statement setting forth all closing
adjustments and prorations for the Purchased Assets to be prepared by the Title
Company; and
(iii)    such other agreements, instruments, and documents as are necessary to
complete this transaction.
Article VIII
TERMINATION
8.1    Termination. This Agreement may be terminated at any time prior to
Closing:
(a)    by mutual agreement of Purchaser and Seller;
(b)    by Seller if the Closing shall not have occurred on or before the date
that is fifteen (15) Business Days after the date of the Final Sale Order (as
may be extended by written agreement of Purchaser and Seller) (the “Closing Date
Deadline”); provided, however, that the Seller is not in material breach of any
of its representations and warranties contained in this Agreement and has not
failed in any material respect to perform any of its obligations hereunder;
(c)    by Purchaser if there shall have been a material breach by the Seller of
any of its representations, warranties, covenants or agreements contained in
this Agreement, which
15



--------------------------------------------------------------------------------



breach would result in the failure to satisfy one or more of the conditions set
forth in this Agreement, and such material breach or other event or condition
shall be incapable of being cured or, if capable of being cured, shall not have
been cured within ten (10) calendar days after written notice thereof shall have
been received by Seller; provided, that Purchaser is not in material breach of
this Agreement as of such date;
(d)    by Seller, if there shall have been a material breach by Purchaser of any
of its representations, warranties, covenants or agreements contained in this
Agreement, which breach would result in the failure to satisfy one or more of
the conditions set forth in this Agreement, and such material breach or other
event or condition shall be incapable of being cured or, if capable of being
cured, shall not have been cured within ten (10) calendar days after written
notice thereof shall have been received by Purchaser; provided, that no Seller
is in material breach of this Agreement as of such date; or
(e)    by Purchaser on or after the date the Final Sale Order ceases to be in
full force and effect, or is revoked, rescinded, vacated, materially modified,
reversed or stayed, or otherwise rendered ineffective by a court of competent
jurisdiction.
Article IX
DUE DILIGENCE
9.1    Seller Deliveries. Within fifteen (15) Business Days after the Effective
Date, Seller shall deliver to Purchaser copies of the following documents,
solely to the extent that such documents exist and are in Seller’s possession,
custody or control (collectively, the “Due Diligence Documents”):
(a)    All Phase I environmental reports relating to the Real Property;
(b)    The existing owner’s title insurance policy relating to the Purchased
Assets obtained in connection with Seller’s acquisition of the Real Property;
and
(c)    The existing survey relating to the Purchased Assets obtained in
connection with Seller’s acquisition of the Real Property.
Upon the Effective Date, Seller shall make the Books and Records available to
Purchaser and Purchaser’s Representatives. Nothing set forth herein shall be
construed as creating an obligation of Seller to provide internal documents,
including analyses or opinions of the Purchased Assets generated by or for
Seller, or correspondence between third parties unaffiliated with Seller, or
information, reports, studies, tests, or documents prepared for third parties
unaffiliated with Seller, or information that Seller is not authorized to
provide, share or deliver because of confidentiality obligations by which Seller
is bound. The delivery of the Due Diligence Documents may be made by email
attachments, access to an electronic data room, hard copy, or such other means
as the Parties may mutually agree. Purchaser agrees to keep all of the Due
Diligence Documents confidential. In providing the Due Diligence Documents to
Purchaser, Seller makes no representation or warranty, express, written, oral,
statutory, or implied, regarding the accuracy or completeness of the Due
Diligence Documents, and all such
16



--------------------------------------------------------------------------------



representations and warranties are hereby expressly excluded and disclaimed,
provided that Seller shall provide to Purchaser all of the Due Diligence
Documents in Seller’s possession and make available to Purchaser all of the
Books and Records. Purchaser understands that, although Seller will use
commercially reasonable efforts to locate the Due Diligence Documents and make
them available pursuant to this Agreement, Purchaser will not rely on such Due
Diligence Documents as being a complete and accurate source of information with
respect to the Purchased Assets and will instead in all instances rely
exclusively on its own inspections and Seller’s representations and warranties
with respect to all matters which it deems relevant to its decision to acquire,
own and operate the Purchased Assets.
Article X
EVIDENCE OF TITLE.
10.1    Title Commitment. Within three (3) Business Days after the Effective
Date, as evidence of title, Seller shall order an updated abstract of title with
respect to the Purchased Assets (the “Title Report”).
10.2    Survey. Purchaser shall have the right to order a new survey of the
Purchased Assets (the “Survey”), at Purchaser’s sole cost and expense and shall
deliver copies of the Survey to Seller and the Title Company upon receipt.
10.3    Title Objections. Purchaser shall raise written objections to the Title
Report and/or the Survey within fifteen (15) days following Purchaser’s receipt
of the Title Report (the “Title Review Period”), as to any matter which renders
the title to the Purchased Assets unmarketable (the “Title Objection Notice”),
except for matters accepted according to the terms of this Agreement. Seller
shall have five (5) Business Days after its receipt of the Title Objection
Notice to notify Purchaser (“Seller’s Title Notice”) that Seller has decided to
either: (i) remedy the title; or (ii) notify Purchaser that Seller is unable or
unwilling to cure any such title defect, provided that if Seller fails to
provide the Seller’s Title Notice, Seller shall be deemed to have elected not to
cure or otherwise resolve Purchaser’s title objections. Purchaser may elect, by
written notice to Seller within three (3) Business Days of Purchaser’s receipt
of Seller’s Title Notice, to waive such defects and proceed with the Closing
subject thereto. Purchaser’s failure to deliver any written notice shall be a
conclusive presumption that Purchaser has approved the Title Report and the
Survey and this Agreement shall remain in full force and effect. If Seller is
unable or unwilling to remedy the title objections and Purchaser does not elect
to waive such defects, then Purchaser may terminate this Agreement by providing
written notice thereof to Seller by no later than the later to occur of (i)
three (3) Business Days after receiving Seller’s Title Notice or after Seller is
deemed to have elected not to cure any objections or (ii) the last day of the
Title Review Period, in which event the Deposit shall be refunded forthwith in
full termination of this Agreement. All matters affecting title to the Purchased
Assets, including those items identified in the Title Report and/or the Survey
not objected to by Purchaser within the time frame specified or which Seller is
unwilling or unable to remedy shall be deemed to be Permitted Exceptions. If
Purchaser fails to terminate this Agreement as provided above, then Purchaser
shall be required to proceed to closing and take title to the Purchased Assets,
subject to the Permitted Exceptions. After the Title Review Period, Purchaser
may, by delivery of written
17



--------------------------------------------------------------------------------



notice to Seller, object only to other matters of title that (i) first arise,
first appear of record, or are first created after the effective date of the
Title Report, and (ii) materially and adversely impact the value or use of the
Purchased Assets, as determined by Purchaser in the exercise of its reasonable
discretion (“Subsequent Objections”). If Purchaser delivers any Subsequent
Objections to Seller, then Seller shall notify Purchaser in writing on or before
the date that is two (2) Business Days after the date of delivery to Seller of
the Subsequent Objections (or, if such Subsequent Objections are delivered
within two (2) days of the Closing Date, on or before 10:00 a.m. (eastern time)
on the Closing Date) of Seller’s election to cure or not to cure prior to
Closing such Subsequent Objections. If Seller fails to deliver a notice to
Purchaser within two (2) Business Days after Seller’s receipt of the Subsequent
Objections, Seller shall be deemed to have elected not to cure or otherwise
resolve such Subsequent Objections. If Seller elects or is deemed to have
elected not to cure such Subsequent Objections, then Purchaser shall have until
the earlier to occur of (i) three (3) days following the date of Seller’s
election or deemed election not to cure such Subsequent Objections, or (ii)
12:00 p.m. (eastern time) on the Closing Date to terminate this Agreement by
written notice to Seller whereupon the Deposit shall be returned to Purchaser
and the Parties shall be released from any further obligations hereunder, except
for those which expressly survive termination of this Agreement.
Article XI
INSPECTION
11.1    Access to Purchaser. Subject to the terms and conditions contained
herein, Purchaser and its agents shall have a period of thirty (30) days
following the Effective Date (the “Inspection Period”) to inspect or cause to be
inspected all of the physical and economic conditions of the Purchased Assets,
access to which shall be granted to Purchaser and/or Purchaser’s agents and
representatives, at all reasonable times, provided that Purchaser shall provide
Seller with at least twenty-four (24) hours’ prior notice of each on-site
inspection at the Purchased Assets. Purchaser shall have the right hereunder to
conduct any environmental or other assessment of the Purchased Assets including
sampling of environmental media, and in addition, Purchaser at its own cost may
cause a Phase I Environmental Assessment of the Purchased Assets to be conducted
by an environmental consultant of Purchaser’s choice. Purchaser shall not
undertake any invasive testing procedures with respect to the Improvements or
any portion of the Real Property without Seller’s additional prior written
consent. Seller shall cause its Representatives to cooperate with Purchaser and
its representatives in connection with such investigation and examination. If
Purchaser is not satisfied with the results of such inspections, Purchaser may
cancel this Agreement for any reason or no reason by providing written notice
(in the manner described by Section 19 below) to Seller on or before 5:00 p.m.
(EST) on the last day of the Inspection Period and shall thereupon promptly
receive a refund of the Deposit and interest accumulated thereon and be relieved
of any and all liability hereunder except as to Purchaser’s restoration
obligations under this Section and Purchaser’s indemnification obligations as
set forth in this Agreement. Purchaser agrees that in conducting any
inspections, investigations or tests of the Purchased Assets, Purchaser and its
agents and representatives will (i) not unreasonably interfere with the
operation and maintenance of the Purchased Assets; (ii) not damage any part of
the Purchased Assets or any personal property owned or held by any third party;
(iii) not injure or otherwise cause bodily harm to Seller or its
18



--------------------------------------------------------------------------------



tenants, agents, invitees, contractors and employees; (iv) maintain commercial
general liability insurance of $1,000,000.00 combined single limit for bodily
injury, death, or property damage, covering any accident arising in connection
with the presence of Purchaser, its agents or representatives, on the Purchased
Assets; (v) promptly pay when due the costs of all tests, investigations and
examinations done with regard to the Purchased Assets; (vi) not permit any liens
to attach to the Purchased Assets or any part thereof by reason of the exercise
of Purchaser’s rights hereunder; (vii) not conduct any intrusive testing or soil
borings (including, without limitation, any Phase II environmental tests)
without Seller’s prior written consent (which may be withheld in Seller’s sole
and absolute discretion), (viii) fully restore the Purchased Assets to the
condition in which the same were found before any such inspections or tests were
undertaken; and (ix) notify Seller of its inspections such that Seller and its
agents and representatives may be present during any such inspection,
investigation or test. Purchaser shall indemnify, defend, and hold Seller and
the partners, shareholders, officers, directors, agents, employees, controlling
persons and Affiliates of Seller (individually, a “Seller Party” and
collectively, the “Seller Parties”) harmless from all losses, costs, liens,
claims, causes of action, liability, damages and expenses, including, without
limitation, reasonable attorneys’ fees, incurred by any Seller Party as a result
of any entry by Purchaser (or its agents or representatives) onto the Purchased
Assets, including, without limitation, any damage to the Purchased Assets or
injury to persons resulting from entry upon or inspections, tests or
investigations of the Purchased Assets conducted by or on behalf of Purchaser.
Upon Seller’s request, Purchaser shall provide to Seller copies of tests,
reports, and studies obtained by Purchaser with respect to the Purchased Assets.
In the event this Agreement is terminated for any reason, Purchaser hereby
agrees to promptly return to Seller all the due diligence information Seller
provided to Purchaser and (ii) provide Seller with a copy of any third party
reports they have obtained in connection with this Agreement if requested by
Seller. The provisions of this Section and Purchaser’s indemnification
obligations shall survive the Closing or the termination of this Agreement, as
applicable.
11.2    Purchaser Acknowledgment. Purchaser hereby agrees to defend, indemnify
and hold Seller harmless from and against any and all claims, causes of action,
costs (including reasonable attorneys’ fees and costs), expenses, damages,
liabilities or losses asserted against, suffered or incurred by Seller as a
result of the use, spill, disposal, manufacture, storage or release of any
hazardous or toxic wastes, substances, chemicals or materials by Purchaser or by
any of Purchaser’s agents, contractors, employees, invitees, tenants, successors
or assigns on or about the Purchased Assets. The indemnifications contained in
this Section shall survive the Closing or the termination of this Agreement, as
applicable.
Article XII
COSTS; CLOSING ADJUSTMENTS.
12.1    Costs.
(a)    Purchaser shall be responsible for:
(i)    all state, county and local fees required to be paid upon recording of
the Deed with respect to the Purchased Assets.
19



--------------------------------------------------------------------------------



(ii)    With respect to the Title Commitment: (1) the examination and search
fees incurred by the Title Company to acquire the Title Commitment, (2) the base
premium charged on the owner’s policy of title insurance issued to Purchaser
pursuant to the Title Commitment and the costs of any endorsements or extended
title insurance coverage requested by Purchaser, and (3) all costs related to
any loan obtained by Purchaser for this transaction (including, without
limitation, premiums for any loan title policy and endorsements, loan fees, and
any applicable intangibles tax and mortgage tax).
(iii)    the cost of any leasing commissions for the option term of any lease
that is exercised, or new lease executed after the Effective Date and for any
tenant improvement costs, allowances or inducements related thereto and shall
pay such amounts or credit Seller therefor at the Closing.
(b)    Seller shall pay for any New York realty transfer tax and sales tax due
in connection with this transaction.
(c)    Each Party shall pay: 50% of the escrow charges of the Title Company and
(2) their own respective attorneys’ fees.
12.2    Real Estate Taxes and Other Charges. Real estate taxes, utilities,
including but not limited to water charges, sewer, rents and fuel, and all other
customary items shall be adjusted, apportioned and allowed of the Closing Date,
if necessary by an estimated tax bill, with the Closing Date being a day of
income and expense to the Purchaser. If at any time up to the Closing Date, the
Purchased Assets or any part thereof shall be or shall have been affected by an
assessment or assessments for municipal improvements whether or not confirmed or
completed an whether or not payable in installments, then for purpose of this
Agreement, the proportional share of all of the unpaid installments of any such
assessment(s), which are to become due and payable after the delivery of the
Deed contemplated hereunder, shall be paid proportionally by Seller and
Purchaser. Installments allocable to period prior to the Closing and unpaid as
of the Closing Date shall be paid by the Seller or allowed as a reduction in the
Purchase Price.
Article XIII
POSSESSION
13.1    Right to Possession. Right to possession of, and control over, the
Purchased Assets shall transfer to Purchaser on the Closing Date. On the Closing
Date, Seller shall:
(a)    Transfer possession to Purchaser with the Purchased Assets in broom clean
condition, free of any and all drugs, pharmaceutical supplies, and other
merchandise health and beauty products, home health care products or any other
product, paraphernalia, packaging, or bottles.
(b)    Transfer and deliver to Purchaser all keys, pass keys, pass codes,
security codes, locks and safe combinations and all other similar items in
Seller’s possession as Purchaser may require to obtain occupation and control of
the Purchased Assets.
20



--------------------------------------------------------------------------------



(c)    Make available to Purchaser originals of all documents, instruments and
agreements in Seller’s possession that are required to be transferred to
Purchaser by this Agreement.
Article XIV
AS-IS, WAIVER AND RELEASE
As a material inducement to the execution and delivery of this Agreement by
Seller and the performance by Seller of its duties and obligations hereunder,
Purchaser does hereby acknowledge, represent, warrant and agree, to and with the
Seller, that, subject to Seller’s representations and warranties contained in
this Agreement, the Bargain and Sale Deed, and/or the Bill of Sale: (i)
Purchaser is purchasing the Purchased Assets in an “AS-IS” condition as of the
Closing Date with respect to any facts, circumstances, conditions and defects,
latent or patent; (ii) Seller has no obligation to repair or correct any such
facts, circumstances, conditions or defects or compensate Purchaser for same;
(iii) by the Closing, Purchaser shall have undertaken all such physical
inspections and examinations of the Purchased Assets as Purchaser deems
necessary or appropriate under the circumstances, and that based upon same,
Purchaser will be relying upon such inspections and examinations and the advice
and counsel of its agents and officers, and Purchaser is and will be fully
satisfied that the Purchase Price is fair and adequate consideration for the
Purchased Assets; (iv) Seller is not making and has not made any warranty or
representation with respect to all or any part of the Purchased Assets
(including, but not limited to, any matters contained in documents made
available or delivered to Purchaser in connection with this Agreement as an
inducement to Purchaser to enter into this Agreement and thereafter to purchase
the Purchased Assets or for any other purpose); and (v) by reason of all of the
foregoing, Purchaser shall assume the full risk of any loss or damage occasioned
by any fact, circumstance, condition or defect pertaining to the physical and
financial condition of the Purchased Assets, including without limitation the
presence of any asbestos containing material, hazardous, toxic or radioactive
waste, substance or materials in, on, under or about the Purchased Assets, and
Purchaser hereby expressly and unconditionally waives and releases Seller and
all of their parents, subsidiaries, Affiliates and partnerships, and its and
their respective officers, directors, shareholders, partners, agents and
employees, and their respective successors, heirs and assigns and each of them
(individually and collectively, the “Released Parties”) from any and all rights
and claims against Seller and/or the Released Parties with respect to the
condition of the Purchased Assets, including without limitation any rights of
Purchaser under the State or Federal Comprehensive Environmental Response,
Compensation and Liability Act, as amended from time to time, or similar Laws.
Subject to the foregoing limitation, Purchaser acknowledges and agrees that the
foregoing waiver and release includes all rights and claims of Purchaser against
Seller pertaining to the condition of the Purchased Assets, whether heretofore
or now existing or hereafter arising, or which could, might, or may be claimed
to exist, of whatever kind or nature, whether known or unknown, suspected or
unsuspected, liquidated or unliquidated, each as though fully set forth herein
at length, which in any way arise out of, or are connected with, or relate to,
the condition of the Purchased Assets. The foregoing provisions shall survive
the Closing Date and the consummation of the transaction contemplated by this
Agreement.
21



--------------------------------------------------------------------------------



Article XV
CASUALTY LOSS
15.1    Damage to Property. If, prior to the Closing Date, any substantial or
material portion of the Purchased Assets is damaged or destroyed by fire or
other casualty, then Seller shall promptly upon acquiring actual knowledge
thereof deliver written notice to Purchaser of such casualty and the following
provisions shall apply with respect to such casualty:
(a)    If such damage or destruction results in a casualty loss which would
exceed $100,000.00 to repair, as determined by Seller in the exercise of
reasonable discretion (the “Casualty Threshold”), either Purchaser or Seller
shall have the right to terminate this Agreement by written notice to the other
Party hereto received within ten (10) days after such notice of fire or other
casualty, in which event this Agreement shall terminate and thereafter neither
Party hereto shall have any further rights, obligations or liabilities hereunder
except to the extent that any right, obligation or liability set forth herein
expressly survives termination of this Agreement. If this Agreement is not
terminated pursuant to this subsection, Seller and Purchaser shall be obligated
to close the purchase and sale contemplated hereby.
(b)    If such damage or destruction results in a casualty loss in an amount not
exceeding the Casualty Threshold, neither Purchaser nor Seller shall have such
right to terminate this Agreement, except as otherwise provided in this
Agreement.
(c)    At Closing, Seller shall assign to Purchaser all insurance proceeds
payable under Seller’s insurance policies (if any) subject to the interest of
any Liens on account of any such damage or destruction and credit to Purchaser
all such insurance proceeds previously paid to Seller (if any), together with an
amount equal to the amount of any insurance deductible applicable to the
casualty loss. Seller shall not be obligated to repair or restore the damage to
such Purchased Assets on account of such casualty.
Article XVI
CONDEMNATION
16.1    Condemnation Proceedings. In the event that notice of any action, suit
or Proceeding shall be given prior to the Closing Date for the purpose of
condemning all or any portion of the Purchased Assets, then neither Party shall
have any right to terminate this Agreement and at Closing, the proceeds of such
condemnation shall be assigned and belong to Purchaser.
Article XVII
DEFAULT
17.1    Seller Default. In the event that Seller shall be in material default
hereunder for any reason other than Purchaser’s default, Purchaser may deliver a
written notice to Seller stating with particularity the alleged default of
Seller, the action required by Seller to cure such default, and Purchaser’s
intent to exercise its remedies provided below if the default is not cured.
Seller shall have ten (10) days after receipt of such notice to cure the alleged
default to Purchaser’s
22



--------------------------------------------------------------------------------



reasonable satisfaction (and the Closing Date shall be delayed, if necessary,
until the end of such ten (10) day period). In the event such default is not
cured within such ten (10) day period, then Purchaser may elect, as its sole and
exclusive remedy, to seek to enforce specific performance only for failure to
cause the Purchased Assets to be conveyed in accordance with the terms and
provisions hereof (without any reduction in the Purchase Price) or to terminate
this Agreement by written notice to Seller and the Title Company, whereupon
Purchaser shall be entitled to a full refund of the Deposit. It is expressly
understood and agreed that the remedy of specific performance shall not be
available to enforce any other obligation of Seller hereunder other than a
failure to cause the Purchased Assets to be conveyed in accordance with the
terms and provisions of this Agreement. Purchaser shall be deemed to have
elected to terminate this Agreement if Purchaser fails to file suit for specific
performance against Seller in a court having jurisdiction in the county and
state in which the Purchased Assets is located on or before thirty (30) days
following the date upon which the Closing was to have occurred.
17.2    Purchaser Default. In the event that Purchaser shall be in default
hereunder for any reason other than Seller’s default, Seller may deliver a
written notice to Purchaser stating with particularity the alleged default of
Purchaser, the action required by Purchaser to cure such default and Seller’s
intent to terminate this Agreement if the default is not cured. Purchaser shall
have ten (10) days after receipt of such notice to cure the alleged default to
Seller’s reasonable satisfaction (and the Closing Date shall be delayed, if
necessary, until the end of such ten (10) day period). In the event such default
is not cured within such ten (10) day period, then Seller may, as Seller’s sole
and exclusive remedy for such default, terminate this Agreement by written
notice to Purchaser and the Title Company, whereupon Seller shall be entitled to
retain the Deposit as full liquidated damages for such default of Purchaser. It
is hereby agreed that Seller’s damages in the event of a default by Purchaser
hereunder are uncertain and difficult to ascertain, and that the Deposit
constitutes a reasonable liquidation of such damages and is intended not as a
penalty, but as full liquidated damages. Purchaser covenants not to bring any
action or suit challenging the amount of liquidated damages provided hereunder
in the event of such default. Notwithstanding anything to the contrary contained
herein, this provision shall in no way affect or impair Seller’s right of
recovery under any indemnity given by Purchaser in favor of Seller under this
Agreement.
Article XVIII
BROKER
18.1    Broker’s Commission. In connection with the consummation of the sale
contemplated by this Agreement, Seller shall be solely responsible for paying a
broker’s commission to CBRE/Rochester (“Seller’s Broker”) pursuant to the terms
of a separate agreement. No commissions shall be due or payable to the Seller’s
Broker unless and until the Closing contemplated hereby occurs. Purchaser and
Seller each represent and warrant to the other that, except for the Seller’s
Broker, they have not employed, retained or consulted with any other broker,
agent or finder in connection with the solicitation of Purchaser, the
negotiations in connection with this Agreement or the purchase and sale
referenced herein and Purchaser and Seller shall indemnify each other and hold
each other harmless from and against any and all claims, demands, causes of
action, debts, liabilities, judgments and damages (including costs and
23



--------------------------------------------------------------------------------



reasonable attorneys’ fees) which may be asserted or recovered against each
other on account of any brokerage fee, commission or other compensation arising
by reason of Purchaser’s or Seller’s breach of this representation and warranty.
Article XIX
Intentionally Deleted
Article XX
MISCELLANEOUS
20.1    Governing Law. This Agreement shall be governed by and construed,
interpreted and enforced in accordance with the Laws of the State of New York
without regard to conflicts of Laws or choice of Laws principles thereof that
would cause the application of the Laws of any jurisdiction other than the State
of New York.
20.2    Binding Effect. This Agreement shall bind the Parties hereto, their
respective heirs, successors and assigns. Except as set forth in Section 20.5
hereof, neither Purchaser nor Seller may assign its interest hereunder without
the prior written approval of the other Party.
20.3    Notices. Any notices, communications, requests or consents which may be
given or are required to be given under the terms of this Agreement shall be in
writing and shall be sent (i) by registered or certified mail return receipt
requested, (ii) by Federal Express (or other nationally recognized overnight
service), or (iii) by facsimile or email, if confirmed by a copy sent by
overnight courier to Seller or Purchaser, as the case may be, at such Party’s
address, as set forth in this Article XIV. Such notice, communication, request
or consent shall be deemed to have been given (a) the date indicated on the duly
completed United States Postal Service return receipt, or (b) on the first (1st)
Business Day after delivery to the custody of a nationally recognized overnight
courier service or (c) on the date sent by facsimile or email if confirmed as
hereinabove provided. Either Party may designate any other name or address to
receive notices.
24



--------------------------------------------------------------------------------




If to Seller:
Rochester Drug Cooperative
50 Jet View Drive
Rochester, New York
Attn: John T. Kinney
With a copy to:
Harter Secrest & Emery LLP
1600 Bausch & Lomb Place
Rochester, New York 14604
Attn: Kelly A. Pronti, Esq.
Email: kpronti@hselaw.com
If to Purchaser:IEC Electronics Corp.105 Norton Street
Newark, New York 14464
Attn: Thomas L. Barbato, CFO
With a copy to:Underberg & Kessler LLP300 Bausch & Lomb PlaceRochester, New York
14604Attn: Katherine H. Karl, Esq.

20.4    Time for Performance. Time shall be of the essence for purposes of this
Agreement.
20.5    Assignability. Purchaser shall not have the right to assign this
Agreement and its rights hereunder without Seller’s prior written consent,
unless such assignment is to a single asset entity in which Purchaser owns a
controlling interest, in which case, Seller’s consent shall not be required,
provided, however, that upon such assignment, Purchaser shall in no way be
released or relieved of any of its obligations under this Agreement.
20.6    Number and Gender. Whenever required by the context or use in this
Agreement, the singular word shall include the plural word and the masculine
gender shall include the feminine and/or neuter gender, and vice versa.
20.7    Captions. The paragraph titles, headings and/or captions contained
herein have been inserted solely as a means of reference and convenience. Such
captions shall not affect the interpretation or construction of this Agreement
and shall not define, limit, extend or otherwise describe the scope of this
Agreement or the intent of any provision hereof.
20.8    Counterparts. This Agreement may be executed in any number of
counterparts, each of which, when executed, shall be deemed to be an original,
all of which shall be deemed to be one and the same instrument. Facsimile or
email transmission signatures shall be deemed original signatures.
20.9    Legal Counsel. Purchaser and Seller acknowledge that they have been, or
have had the opportunity to be, represented by legal counsel in connection with
this Agreement and that this Agreement is the product of extensive negotiations
between the Parties. Purchaser and Seller agree that the fact that this
Agreement or one or more provisions hereof were drafted by one Party or the
other shall not affect the meaning or interpretation of this Agreement.
25



--------------------------------------------------------------------------------



20.10    Contents Confidential. Purchaser agrees that the terms set forth in
this Agreement shall remain totally and completely confidential and shall not be
revealed or disclosed to any person or Party whatsoever, except: (i) with the
prior written consent of Seller; (ii) as may be disclosed to Purchaser’s
attorneys, accountants and other representatives that are involved in connection
with the consummation of its transaction, and then only to the extent necessary
to accomplish the transactions set forth herein, after having directed each such
recipient of such information to maintain the confidentiality of such
information; (iii) as may be required by applicable law; (iv) as may be
necessary in connection with assisting Purchaser in obtaining necessary
governmental approvals; and (v) in connection with any litigation between the
Parties. If for any reason the Closing does not occur, Purchaser shall (i)
return to Seller all materials and other information regarding the Purchased
Assets, and (ii) immediately deliver to Seller all written studies, analyses,
reports and assessments relating to any of the Purchaser’s investigations upon
the request of Seller.
20.11    Waiver. No action taken pursuant to this Agreement, including any
investigation by or on behalf of any Party, shall be deemed to constitute a
waiver by any Party taking such action of compliance with any representation,
warranty, covenant, or agreement contained herein. The waiver by any Party
hereto of a breach of any provision of this Agreement shall not operate or be
construed as a further or continuing waiver of such breach or as a waiver of any
other or subsequent breach. No failure on the part of any Party to exercise, and
no delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such Party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.
20.12    Third Party Beneficiaries. Nothing in this Agreement is intended, nor
shall anything herein be construed, to confer any rights, legal or equitable, in
any Person other than the Parties hereto and their permitted successors and
assigns. There are no third party beneficiaries to this Agreement.
20.13    Cooperation and Further Assurances. The Parties shall use their
respective commercially reasonable efforts to (a) take or cause to be taken all
actions, and to do or cause to be done all other things, necessary, proper or
advisable to expeditiously satisfy the closing conditions set forth herein and
to consummate the transactions contemplated hereby as promptly as practicable
and evidence the consummation of the transactions contemplated hereby, and (b)
obtain in a timely manner all necessary waivers, consents and approvals and to
effect all necessary registrations and filings in connection with the foregoing.
Without further order of the Bankruptcy Court, Seller shall assist with such
other post-closing matters as Purchaser may reasonably request.
20.14    Notification of Certain Matters. From time to time prior to the Closing
Date, the Parties shall promptly notify each other of the occurrence or
non-occurrence of any event or circumstance that as applicable, indicates (a)
that any of the representations and warranties set forth herein may not be, will
not be, or are not, true and correct, or (b) any failure on its part to comply
with or satisfy, in any material respect, any covenant, agreement or condition
to be complied with or satisfied by it pursuant hereto (any such notification, a
“Required
26



--------------------------------------------------------------------------------



Notification”); provided, however, that in each case, such disclosure shall not
be deemed to (i) amend or supplement any Schedule hereto, or (ii) cure any
breach of such representation, warranty, covenant or agreement or satisfy any
condition set forth herein.
20.15    Entire Agreement. This Agreement, including the exhibits and schedules,
contains the entire agreement between Seller and Purchaser pertaining to the
transaction contemplated hereby and fully supersedes all prior agreements and
understandings between Seller and Purchaser pertaining to such transaction. If
any provision hereof is determined by a court of competent jurisdiction to be
invalid or unenforceable, the remainder of this Agreement shall nonetheless
remain in full force and effect. This Agreement may be amended, modified, or
supplemented only by an instrument in writing signed by the Parties.
[Remainder of this page intentionally left blank. Signature page(s) follow.]








































    
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.
27



--------------------------------------------------------------------------------




PURCHASER:


IEC ELECTRONICS CORP.,
a Delaware Corporation


By:Name:Thomas L. BarbatoTitle:Chief Financial OfficerSELLER:
ROCHESTER DRUG CO-OPERATIVE, INC.
a New York cooperative corporation
By:Name:Title:







28




--------------------------------------------------------------------------------



EXHIBIT “A”
Legal Description
All that tract or parcel of land situate in the Town of Chili, County of Monroe
and State of New York, known and described as Lot R-106 of the Jetview Business
Park, Section 1, as shown on a map filed in the Monroe County Clerk's Office in
Liber 295 of Maps, at page 76. The said lot fronts on the east side of Jetview
Drive and is of the size and dimensions as shown on the filed map.








--------------------------------------------------------------------------------



EXHIBIT “B”
Bargain and Sale Deed
Record and Return to:             


Prepared by:        
Harter Secrest & Emery, LLP
1600 Bausch & Lomb Place
Rochester, NY 14604


Bargain and Sale Deed
THIS DEED is made this ______ day of ___________, 2020 by and between ROCHESTER
DRUG CO-OPERATIVE, INC., a New York cooperative corporation with an address of
50 Jet View Drive, Rochester, New York 14624 (the “Grantor”) and IEC Electronics
Corp., a Delaware corporation with an address of 105 Norton Street, Newark, New
York 14464 (the “Grantee”).
The words “Grantor” and “Grantee” shall mean all Grantors and all Grantees
listed above.
Transfer of Ownership. The Grantor grants and conveys (transfers ownership of)
the property (called the “Property”) described below to the Grantee. This
transfer is made for the sum of FIVE MILLION TWO HUNDRED FIFTY THOUSAND AND
00/100 DOLLARS ($5,250,000.00). The Grantor acknowledges receipt of this money.
Tax Map Reference. Municipality of the Town of Chili, County of Monroe, State of
Monroe, New York, Tax ID # 134.18-1-51.1.
Property. The Property consists of the land and the building and structures on
the land in the Township of Chili, County of Monroe and State of New York. The
legal description is: Please see attached legal description attached hereto as
Exhibit “A” and made part hereof. Being and intending to convey the same
Property conveyed to the Grantor by that certain Deed recorded
________________in Book _____, Page _____, in the Monroe County Clerk’s Office.
The street address of the Property is: 50 Jetview Drive, Chili, New York 14624.
This conveyance is made expressly subject to:
The lien for real property taxes for the current year if the same are not due
and payable as of the date hereof, and any liens for special assessments which
as of the date hereof are not due and payable;
1.    Recorded leases, agreements, easements, rights of way, covenants,
conditions and restrictions, and other matters of record as the same may be of
present force and effect;
2



--------------------------------------------------------------------------------



2.    All zoning ordinances or statutes and building, use and occupancy
restrictions of public record;
3.    All public and private roads and easements;
4.    All matters that would be disclosed or apparent on a current survey; and
5.    That in compliance with Section 13 of the Lien Law, the grantors will
receive the consideration for this conveyance and will hold the right to receive
such consideration as a trust fund to be applied first for the purpose of paying
the cost of the improvements and will apply the same first to the payment of the
cost of the improvement before using any part of the total of the same for any
other purpose,
6.    Signatures. This Deed is signed and attested to by the Grantor’s and
Grantee’s proper corporate officers as of the date at the top of the first page.
[Signatures contained on following page]
IN WITNESS WHEREOF, the Grantor has set its hand and seal as of the day and year
first above written.





--------------------------------------------------------------------------------




GRANTOR:WITNESS:ROCHESTER DRUG CO-OPERATIVE, INC.,a New York cooperative
corporationBy:Name:Title:



STATE OF            )
COUNTY OF            ) ss.:
On this ___ day of _______________, 2020, before me, the undersigned, a Notary
Public in and for said State, personally appeared ___________________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

Notary Public










--------------------------------------------------------------------------------




GRANTEE:WITNESS:IEC ELECTRONICS CORP.a Delaware CorporationBy:Name:Thomas L.
BarbatoTitle:Chief Financial Officer



STATE OF            )
COUNTY OF            ) ss.:
On this ___ day of _______________, 2020, before me, the undersigned, a Notary
Public in and for said State, personally appeared Thomas L. Barbato, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

Notary Public





EXHIBIT “C”





--------------------------------------------------------------------------------



FORM OF BILL OF SALE
BILL OF SALE
ROCHESTER DRUG CO-OPERATIVE, INC., a cooperate corporation organized under the
Laws of the State of New York whose address is 50 Jet View Drive, Rochester, New
York 14624 (“Seller”), for and in consideration of the sum of TEN DOLLARS, to it
paid by IEC ELECTRONICS CORP., a corporation organized and existing under the
Laws of the State of Delaware whose address is 105 Norton Street, Newark, New
York 14464 (“Purchaser”), the receipt whereof is hereby acknowledged, has
granted, bargained, sold, transferred and delivered, and by these presents does
grant, bargain, sell, transfer and deliver unto Purchaser, all fixtures,
Equipment and other personal property located on, and/or used by Seller in
connection with its use and operation of, the Real Property, as such term is
defined in that certain Purchase and Sale Agreement (the “Purchase Agreement”)
dated as of __________ ___, 2020 by and between Seller and Purchaser
(collectively, the “Transferred Property”). Except as expressly provided in the
Purchase Agreement, this Bill of Sale and Seller’ conveyance of the Transferred
Property is made without representation or warranty of any kind whatsover.
TO HAVE AND TO HOLD the same unto Purchaser forever.
IN WITNESS WHEREOF, I have hereunto set my hand this [●] day of [●], 2020.

SELLER:ROCHESTER DRUG CO-OPERATIVE, INC.,a New York cooperative
corporationBy:Name:Title:



SCHEDULE 1





--------------------------------------------------------------------------------



EXCLUDED ASSETS


1.    THREE (3) PC HARD DRIVES


2.    TWO (2) SMALL FANS (LASKSO/HONEYWELL)


3.    ALL IN ONE CPU


4.    FOUR (4) LAPTOPS


5.    IGLOO COOLER (ELECTRIC)


6.    HP LASERJET 600 M601 W/ STAND & PAPER TRAYS


7.    HP LASERJET PRO M402N PRINTER


8.    ACER MONITOR W/ KEYBOARD STAND, HP COMPAQ
PC HD (LABELED PC-CHECK A)


9.    THINKCENTRE W/ MONITOR & KEYBOARD


10.    PITNEY BOWES SEND PRO P1500 S/N 6012280
POSTAGE SYSTEM


11.    TWO (2) CRYSTAL ROCK WATER COOLERS


12.    KEURIG B30 COFFEE MACHINE W/ PRODUCT
DISPENSER CABINET & CURRENCY MACHINE


13.    SERVERS FOR RTP SYSTEM
INCLUDES: IBM POWER 8 ISERIES W/ ASSOCIATED DISK
DRIVES, TAPE DRIVES, POWER UNITS, HMC


14.    BARRACUDA MESSAGE ARCHIVER 400


15.    IBM POWER 720 ISERIES W/ ASSOCIATED DISK &
TAPE DRIVES & POWER UNITS, HMC


16.    ALL IN ONE CPU (HR ROOM)


17.    INVENTORY


18.    TRASH COMPACTORS


19.    FOUR (4) VENDING MACHINES


20.    VEHICLE FLEET





